DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirino et al (“Kirino”) (US 8,779,995) in view of Izadian (US 9,806,431) in view of Nishikawa et al (“Nishikawa”) (US 2018/0034143).

Re Claim 1: Kirino discloses: A vehicle RADAR module (Figs 2, 3, 7, 8, 10-19), comprising: 
an antenna block (Fig 7: 22 and Fig 8: 22a, 22b) defining a first array of waveguide grooves on a first side of the antenna block (as evidenced by Figs 11, 13 and 18 the antenna block comprises an array of the waveguides disclosed in Figs 7 and 8); 
a slotted layer comprising a plurality of slots at least partially aligned with the waveguide grooves of the antenna block (Fig 19:  12aa, 12ab, 12ac, 12ad); 
a cover (11) coupled to the antenna block such that at least a portion of the antenna block is recessed within the cover; and 
Kirino fails to specifically disclose: an adhesive layer positioned in between the antenna block and the slotted layer
at least one mounting tab configured for mounting the vehicle RADAR module to a vehicle wherein the at least one mounting tab comprises an integral portion of the antenna block.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an adhesive layer positioned in between the antenna block and the slotted layer in Kirino, as taught by Izadian, as the simple substitution of equivalents known for the same purpose yielding only the predictable result of providing a quick to assemble structure to one of ordinary skill in the art.
Kirino as modified fails to specifically disclose: at least one mounting tab configured for mounting the vehicle RADAR module to a vehicle wherein the at least one mounting tab comprises an integral portion of the antenna block.
Kirino, however, also discloses: a tab structure on the antenna blocks of the RADAR module with holes provided therein (Figs 3, 10, 11, 12, 15, 16, 17, 18, 19 at each corner of antenna block elements 12, 13, 14, 16, and 17 and particularly there are multiple holes placed in the tab structures of each of the antenna blocks with holes provided therein).
Nishikawa, however, teaches: an antenna block (Fig 6: antenna 10) with a hole provided in the antenna block (22) used to secure an antenna module to a vehicle (fastening bolt 50 securing the antenna module 3 to the vehicle surface 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize at least one mounting tab configured for mounting the vehicle RADAR module to a vehicle wherein the at least one mounting tab comprises an integral portion of the antenna block in Kirino as modified, as taught by Nishikawa, in order to secure the RADAR module to a vehicle.


Kirino also discloses: The vehicle RADAR module of claim 1, further comprising a second array of waveguide grooves positioned on a second side of the antenna block opposite the first side (as evidenced by Fig 8 a first array of waveguides with 22a and a second array with 22b).

Re Claim 3:  The disclosures of Kirino as modified have been discussed above. 
Kirino also discloses: The vehicle RADAR module of claim 1, wherein the at least one mounting tab protrudes beyond a perimeter of the cover, wherein the at least one mounting tab comprises a mounting feature configured to engage a corresponding mounting feature on a vehicle, and wherein the mounting feature comprises at least one of a fastener opening, a snap-fit prong, a snap-fit groove, a mounting bracket, and a mounting post (as evidenced by Figs 2 and 3, the mounting feature protrudes past the cover and includes an aperture or hole which provides a configuration operable with mounting posts or fasteners).

Re Claim 6: The disclosures of Kirino as modified have been discussed above. 
Kirino also discloses: The vehicle RADAR module of claim 1, further comprising a plurality of ridges extending within the waveguide grooves (ridge 25).

Re Claim 7: The disclosures of Kirino as modified have been discussed above. 
Kirino also discloses: The vehicle RADAR module of claim 1, wherein the first array comprises a plurality of waveguide grooves (as evidenced by Figs 11, 13 and 18 the antenna block comprises an array of the waveguides disclosed in Figs 7 and 8).

Claim 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirino et al (“Kirino”) (US 8,779,995) in view of Izadian (US 9,806,431) in view of Nishikawa et al (“Nishikawa”) (US 2018/0034143) as applied to claim 1 above, and further in view of Miyagawa et al (“Miyagawa”) (US 8,446,313).

Re Claim 4:  The disclosures of Kirino as modified have been discussed above. 
Kirino also discloses: The vehicle RADAR module of claim 1, wherein the antenna block comprises a recess (as evidenced by Fig 3, 11, 18; the antenna block structure includes a recess on the right side)
Kirino as modified fails to specifically disclose:  wherein the cover comprises a rim engaged within the recess to affix the cover to the antenna block.
Miyagawa, however, discloses: wherein the cover comprises a rim engaged to affix the cover to the antenna block (Fig 7: a rim, 47b, along the edge of the cover, 46, to engage to the antenna block 30, using engagement portions, 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the cover comprises a rim engaged within the recess to affix the cover to the antenna block in Kirino as modified, as taught by Miyagawa, in order to fix the elements together without requiring screw type fasteners for quicker assembly and disassembly and it would have been obvious to try the opposed sides for the fasteners as taught by Miyagawa that includes a recessed edge.

Re Claim 5: The disclosures of Kirino as modified have been discussed above. 
Kirino as modified discloses: The vehicle RADAR module of claim 4
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845   

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                                                                                                                                                                                                                             

March 27, 2021